Citation Nr: 0932599	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 23, 
2006, for the award of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
August 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted a total rating for 
compensation based upon individual unemployability, effective 
January 23, 2006. 

In April 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 1990 rating decision confirmed the 50 percent 
evaluation for nonpsychotic organic brain syndrome due to 
trauma and specifically considered the Veteran's ability to 
work.  That decision is final.

2.  On January 23, 2006, the Veteran submitted a formal claim 
for individual unemployability, claiming he had been unable 
to work since January 6, 1976.

3.  VA treatment records, dated between 1995 and 2006, do not 
establish the Veteran was unable to obtain and sustain 
gainful employment due to service-connected disability(ies) 
or that he met the criteria for 70 percent or 100 percent 
evaluations under the former or amended criteria. 

4.  Date entitlement arose is after the date of claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 23, 
2006, for the award of an increased rating, to include a 
total rating for compensation based upon individual 
unemployability, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2008), 4.132, Diagnostic Code 9304 
(1995); 4.130, Diagnostic Code 9304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The Board begins by noting that as entitlement to a total 
rating for compensation based upon individual unemployability 
has been granted and an effective date has been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
As to the duty to assist, VA has obtained VA treatment 
records from 1995 to 2006 and the records relied upon by the 
Social Security Administration in awarding the Veteran 
disability benefits.  In July 2009, the Veteran submitted a 
statement indicating he had no additional information or 
evidence to submit.  VA did not provide the Veteran with an 
examination in connection with this claim, as it does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-
(C) (2008).  (VA provided the Veteran with an examination in 
connection with his claim for entitlement to a total rating 
for compensation based upon individual unemployability.)

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim and has not 
suggested that there has been a VCAA deficiency.  Hence, the 
case is ready for adjudication.  



Analysis

For background purposes, the service treatment records show 
the Veteran was in an automobile accident in January 1976, 
where he sustained a closed-head injury with cerebral 
contusion and brain stem contusion.  He was hospitalized for 
approximately one month and then transferred to a facility 
for three weeks of observation.  The Veteran developed an 
organic brain syndrome as a result of the accident and was 
medically discharged from service in August 1976.

The Veteran's service-connected disabilities and their 
evaluations and effective dates are as follows :

Non-psychotic organic brain 
syndrome due to trauma		100 percent from August 6, 
1976
        50 percent from June 1, 1979
        30 percent from August 1, 1980
        50 percent from November 21, 
1984
        
        Tinnitus				10 percent from November 21, 
1984

His combined evaluation for compensation and effective dates 
are as follows:

				100 percent from August 6, 1976
				50 percent from June 1, 1979
				30 percent from August 1, 1980
				60 percent from November 21, 1984

In awarding the 50 percent evaluation as of November 21, 
1984, the RO noted the Veteran had a partial complex seizure 
disorder with associated headaches.  (The Veteran developed 
seizures years after the January 1976 accident.)

In the November 2006 rating decision on appeal, the RO 
granted a total rating for compensation based upon individual 
unemployability, effective January 23, 2006.  That was the 
date the Veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability.  In his application, he stated that the 
disabilities which prevented him from securing or following 
any substantially gainful occupation were "was in a coma" 
and "killed nerves in left leg."  He stated that he became 
too disabled to work as of January 6, 1976.  The Veteran has 
appealed the effective date assigned by the RO, arguing the 
benefit should go back to 1976.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2008); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a) (2008), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 
C.F.R. § 3.157(b) (2008), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Veteran met the above criteria as of November 21, 1984, 
since both disabilities resulted from the in-service 
automobile accident.  Id. at (a)(2).

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current service-
connected unemployability in the claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total rating 
based on individual unemployability, and VA is required to 
adjudicate that claim.  Norris v. West, 12 Vet. App. 413, 418 
(1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than January 23, 2006, for the award 
of a total rating for compensation based upon individual 
unemployability.  The reasons follow.

The Veteran's non-psychotic organic brain syndrome due to 
trauma was evaluated on a regular basis via a rating decision 
in the years following his discharge from service with the 
last rating decision being in December 1990 (the next rating 
decision is the one on appeal).  There is no question that 
prior to the December 1990 rating decision, a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability was raised by the record.  
However, the December 1990 rating decision explicitly denied 
the claim for increase and, at a minimum, implicitly denied 
the claim for individual unemployability.  Specifically, the 
rating criteria applicable to the service-connected 
psychiatric disability at that time included consideration of 
the occupational impairment due to the organic brain 
syndrome, and the psychiatric rating criteria at 38 C.F.R. 
§ 4.132 particularly addressed the question of the inability 
to obtain or retain employment.  

For example, the criteria for rating an organic mental 
disorder provided that a 50 percent rating was warranted for 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9304 (1990) 
(Emphasis added.).  A 70 percent rating required severe 
impairment of social and industrial adaptability.  Id.  A 100 
percent rating required "Impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such an extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability."  Id.  

Inherent in any rating of a service-connected psychiatric 
disability under these criteria is consideration of 
entitlement to a total disability rating due to individual 
unemployability.  Importantly, the Board notes that 
regulations define individual unemployability as an inability 
"to secure or follow a substantially gainful occupation."  
38 C.F.R. § 4.16 (1990).  This language parallels the 
100 percent disability rating criteria requirement of having 
"total industrial inadaptability."  38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1990).  

Thus, VA explicitly considered whether a 100 percent rating 
was warranted (by determining that no more than a 50 percent 
evaluation was warranted), which included whether the Veteran 
was totally industrially impaired due to his service-
connected psychiatric disorder.  The Veteran has never 
claimed he could not work due to tinnitus.  This is why the 
Board concludes that a claim for a total rating for 
compensation based upon individual unemployability was, at a 
minimum, implicitly considered at that time and denied.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) 
(holding where veteran files more than one claim with RO at 
same time, and RO decision acts (favorably or unfavorably) on 
one claim but fails to specifically address other claim, the 
second claim is deemed denied, and the appeal period begins 
to run).  The Veteran did not appeal this decision, and it is 
final.  In other words, the Veteran is legally precluded from 
obtaining an effective date earlier than 1990 for a total 
rating for compensation based upon individual 
unemployability.  

After 1990, the next time the Veteran submitted a claim for a 
total rating for compensation based upon individual 
unemployability was when he submitted the VA Form 21-8940 
application on January 23, 2006.  This is the current 
effective date assigned.

The Board notes that the rating criteria for evaluating 
mental disorders changed in November 1996 (the criteria 
remained the same from 1990 (described above) until then).  
Under the amended criteria, a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9304.

A 100 percent evaluation requires total occupational and  
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance  
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

Of record are VA treatment records from 1995 to 2006.  While 
some of them address the Veteran's service-connected 
disability, the Board finds that the preponderance of the 
evidence is against a finding that these records establish 
the Veteran was unable to obtain and retain substantial 
gainful employment due to his service-connected disability or 
disabilities nor did he meet the criteria for either the 
70 percent or 100 percent evaluations under the former or 
amended criteria.  For example, an August 1995 VA treatment 
record shows the Veteran reported he was working.  He stated 
he did not have "any acute problems" except for his periods 
of almost losing contact with the real world (which was his 
seizure disorder).  A January 1996 VA treatment record 
indicates the Veteran was not having any seizure activity.  A 
September 1996 VA treatment record showed the Veteran 
reported having a seizure that month, but a December 1996 
record showed he denied any seizure activity.  

A June 1997 VA treatment record shows the Veteran denied any 
psychiatric symptoms beyond feeling occasionally "tensed 
up" and having poor energy.  The examiner noted the Veteran 
carried a diagnosis of posttraumatic stress disorder but he 
(the examiner) did not know why since the Veteran denied 
flashbacks, nightmares, or sleep problems.  The examiner 
diagnosed the Veteran with organic brain syndrome and 
concluded that the Veteran did not need any continued 
appointments.  He entered a global assessment of functioning 
score of 65, which is indicative of no more than mild 
symptoms.  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), page 32 (indicating a 
global assessment of functioning score of between 61 and 70 
is defined as "Some mild symptoms (e.g. depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.").  

The Veteran was not seen by VA between 1997 and 2001.  When 
he returned to VA in December 2001, he stated he had stopped 
taking the medication for his seizure disorder because he did 
not have any seizures.  He subsequently told a physician he 
had had a seizure about a week ago.  The Veteran reported he 
was working as a driver, but noted he was on disability as 
well.  In January 2002, however, he reported the in-service 
automobile accident and how he had been disabled from work 
since that time.  Interestingly, the examiner found no 
evidence of any depressive symptoms, no evidence of any 
psychotic symptoms, and "[n]o evidence of any other 
problems.  He entered an assessment of, "At this point, the 
patient does not have any psychiatric illness."  (The 
treatment records dated in 2005 do not show a worsening of 
the service-connected disability or a report by the Veteran 
that he could not work due to the service-connected 
disability.)

The above-described medical records show a complaint by the 
Veteran of not being able to work because of the residuals of 
the in-service automobile accident; however, on the whole, 
they also show (1) a medical professional made a finding that 
the Veteran does not have a psychiatric illness, see January 
2002 VA treatment record; (2) symptoms that are no more than 
mildly disabling (by assigning a global assessment of 
functioning score of 65), see June 1995 VA treatment record; 
or (3) reports by the Veteran that he is working, see August 
1995 and December 2001 VA treatment records.  Such is 
evidence against a finding that the Veteran was unable to 
obtain and sustain gainful employment due to his service-
connected disabilities.  Additionally, the evidence does not 
establish that the Veteran's seizure disorder was having any 
significant impact during this time.  In fact, the treatment 
records indicate he stopped taking his medication because of 
the lack of seizure activity.  See December 2001 VA treatment 
record.

The clinical findings in the VA treatment records are also 
evidence against a finding that the Veteran met the criteria 
for the 70 percent evaluations and 100 percent evaluations of 
both the former and the amended criteria.  As to the former 
criteria, the clinical findings shown in the treatment 
records do not show severe impairment of social and 
industrial adaptability.  The Veteran reported he was working 
in at least two of the treatment records.  See August 1995 
and December 2001 VA treatment records.  There is no evidence 
of any impairment of orientation, and the Veteran denied any 
problems or had mild symptoms.  See August 1995 and June 1997 
VA treatment records.  Based on the Veteran's statements 
reported within the treatment records, the Veteran's speech 
was logical and entirely relevant.  There were no findings 
that the Veteran neglected his personal appearance or was 
grossly inappropriate.  An examiner determined that the 
Veteran had a global assessment of functioning score of 65 
and that the Veteran did not need any treatment.  See June 
1997 and January 2002 VA treatment records.  That, in no way, 
meets the criteria for a 70 or 100 percent evaluation.  
Again, the evidence as a whole is against a finding that the 
Veteran met the criteria for higher ratings.

On that note, when the Veteran filed his claim in January 
2006 for individual unemployability, he did not attribute his 
inability to work solely to the organic brain syndrome; 
rather, he included numbness in his left lower extremity as 
part of the reason he was unable to work-a disability that 
is not service connected.  Under item 24, the Veteran stated, 
"Left leg stays numb w[here I] can't work" because of the 
killed nerves in his leg.  He also stated he had trouble with 
thoughts because he was in a coma for eight months.  (There 
is no evidence that the Veteran was in a coma for 8 months.)  
In a VA Form 21-4138, Statement in Support of Claim, the 
Veteran stated that he had trouble with thoughts and with 
daily routines and could not walk, sit, or stand for very 
long.  It was clear that the Veteran was seeking service 
connection for the numbness in his lower extremity, and the 
RO properly had the Veteran examined to determine the 
etiology of the numbness.  The examiner found that it was not 
due to the in-service accident.  It was an October 2006 VA 
examiner who provided the necessary opinion that established 
the Veteran was unable to work due to the October 2006 VA 
examination report that established the Veteran meet the 
criteria for a total rating for compensation based upon 
individual unemployability.   

Thus, in this case, whether the Board construes the various 
VA treatment records (that addressed treatment for the 
service-connected disability) from 1996 to 2006 to be claims 
for increase, to include entitlement to a total rating for 
compensation based upon individual unemployability, see 
38 C.F.R. § 3.157(b), it will not impact the effective date 
currently assigned, as the date entitlement arose was in 
October 2006.  In other words, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than January 23, 2006, is warranted 
for a total rating for compensation based upon individual 
unemployability or for the higher evaluation for non-
psychotic organic brain syndrome due to trauma.  Stated 
simply-between 1990 and 2006, the preponderance of the 
evidence was against a finding that the Veteran was unable to 
obtain and maintain gainful employment due to service-
connected disability or disabilities for all the reasons 
stated above or met the criteria for the 70 percent and 
100 percent evaluations under both the former and the amended 
criteria.  Accordingly, the Veteran's claim for entitlement 
to an earlier effective date for the award of a total rating 
for compensation based upon individual unemployability is 
denied.


ORDER

An effective date earlier than January 23, 2006, for the 
award of a total rating for compensation based upon 
individual unemployability is denied.



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


